DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Claim 1-10, and the species polyamides in the reply filed on 12/17/2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claim 1 must start with “A”, and the dependent claims must start with “The”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “predominantly” is indefinite.  The instant specification defines it as “the main components of the glass fibers” [0023 of PG Publication].  However, “the main components” is also indefinite.  The metes and bounds of “predominantly” are unclear.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (JP 2016-033209).
Regarding claims 1-4, 6 and 7:  Takano et al. teach a composition comprising 35 wt% polyamide; 45 wt% of D glass fibers with the claimed amount of silicon dioxide, boron trioxide, and other components [0016; Examples; Claim 1]; and 0 wt% of halogen free flame retardant [Example 1; Table 1].
Regarding claim 5:  The amount of E glass is 0 wt% [Example 1].
Regarding claim 8:  Takano et al. teach a polymeric impact modifier [Example 1; Table 1].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aepli (2015/0175804).
Regarding claims 1-7:  Aepli teaches a composition comprising 48 wt% polyamide (i), 30 wt% glass fiber (ii) [0102, 0104-0105; Claim 25], and (iii) 0.5 wt% melamine polyphosphate [Example 3; Table 1].  The claims use the open language comprising, and are open to any additional component in the composition.  The 12 wt% FSM-1 in E3 would be component (iv) an additional flame retardant.  
It would have been obvious to select D-glass fibers taught in Aepli as the glass fibers in the composition [0102].  Aepli teaches 72-75% silicon dioxide 21-24% boron oxide (same as boron trioxide), 0 to 4% sodium and potassium oxide [0102], which equals 93-99% silicon dioxide and boron oxide.  The amount of E glass fiber for claim 5 would be 0 wt%.  
Regarding claim 8:  Aepli teaches a polymeric impact modifier [0053; Examples].
Regarding claim 9:  Aepli teaches a LDS additive [Examples].
Regarding claim 10:  Aepli teaches titanium dioxide [0147; Examples].

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann et al. (2015/0175803).
Regarding claims 1-7:  Stoppelmann et al. teach a composition comprising 47.3 wt% polyamide, 50.0 wt% glass fiber, and 0 wt% of a halogen free flame retardant 
Regarding claim 8:  Stoppelmann et al. teach a polymeric impact modifier (A2) [0036-0040].
Regarding claim 9: Stoppelmann et al. teach an LDS additive [Examples].
Regarding claim 10:  Stoppelmann et al. teach titanium dioxide [Examples].


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2016-033209) as applied to claim 1 above further in view of Stoppelmann et al. (2015/0175803).
	Regarding claim 9:  Takano et al. fail to teach a LDS additive.  
	However, Stoppelmann et al. teach adding a LDS additive to an analogous composition to facilitate the deposition of metal layers for the generation of conductor tracks at their radiated locations on the surface of the molding [0019; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a LDS additive as taught by Stoppelmann et al. to the composition of Takano et al. to facilitate the deposition of metal layers for the generation of conductor tracks at their radiated locations on the surface of the molding.
	Regarding claim 10:  Takano et al. teach adding a pigment [0028].

	However, Stoppelmann et al. teach adding titanium dioxide as a white pigment to an analogous composition [0128; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add titanium dioxide as taught by Stoppelmann et al. to the composition of Takano et al. to provide a white color to the composition.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763